DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 15-19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gabilondo et al (US 2015/0211083) in view of Okumura (US 2006/0194354) and Martin (US 4,760,537). 
Gabilondo shows the method claimed including a laser processing operation performed by a laser processing system including a laser energy source (1) and a scanning laser processing head (3) wherein the method including an input (101) that receives laser processing parameters (para 0091) associated with the laser energy source and a laser movement by the scanning laser processing head, determining laser energy distribution (para 0034) at a plurality of locations within the laser movement based at least in part on the received laser processing parameters wherein the laser energy distribution includes calculating or based on a laser exposure time, which is shown by the laser scanning speed that is controlled to be increased/decreased and thereby controlling the exposure time, i.e., the laser exposure time is proportionally related to the laser scanning speed, wherein such scanning speed determines or calculates an energy density (also, see para 0066, 0073), and Gabilondo further shows displaying a visual representation (Figure 9; para 0253-0264) of the laser pattern including the laser energy distribution (para 0031-0032) which can be used to carry out trial and error simulations (0126) as to troubleshoot or to predict the laser processing operation. But, Gabilondo does not show displaying the visual representation that includes transforming the calculated energy density into colors as claimed. 
Okumura shows it is known in the art to show a visual representation of energy distribution in terms of a color distribution that includes changing of the colors. Also, see para 0037.
	Martin also shows it is known to display on a screen a visual representation of energy or intensity distribution having a pseudo color representation including a red-green-blue pseudo-color grey scale. Also, see column 5, line 52 to column 6, line 6.  
In view of Okumura and Martin, it would have been obvious to one of ordinary skill in the art to adapt Gabilondo with the visual representation screen that further displays the laser energy distribution or the energy in colors that are representative of the amount of the laser energy received including the laser energy density/distribution amount which would conveniently allow the user to visualize and determine the laser processing operations and to further control the laser parameters to achieve the desired laser processing operations based on the visual representation. 
With respect to claims 2, 4 and 17, Gabilondo further shows performing a laser processing operation on a workpiece (1000) using the laser processing parameters which are used to display the visual representation of the laser energy distribution (para 0250) wherein the laser processing operation is performed after using or simulating the parameters on the workpiece to troubleshoot or carry out trials and errors (para 0036). 
With respect to claim 3, Gabilondo discloses for operating the laser processing (para 0091 and 0126) that can be performed in real-life operation or before using the laser processing parameters to display the visual representation of the laser energy distribution implemented in a computerized simulation system.
	With respect to claims 6-10, Gabilondo further shows the laser movement parameters are selected from a laser movement pattern including a defined line pattern (Figures 6A-6C), a laser movement orientation/direction (para 0034), a laser movement/scanning frequency (para 0062-0063), a laser movement amplitude (shown by the Z-direction).
	With respect to claim 11, Gabilondo further shows the laser processing parameters including a laser beam/intensity profile/spot/diameter (para 0078), a laser velocity (para 0178), and a laser power (para 0031 and 0033). 
	With respect to claim 15, Gabilondo further shows the laser energy distributions that are displayed for each of the laser movement patterns (which is shown by each segments (a-h) of the patterns as illustrated in Figure 9 or  shown by each different patterns as illustrated in Figures 16A, 17A, or 18A).
	With respect to claims 18 and 19, Gabilondo further shows a computer system including a memory as a storage medium that runs or executes program instruction to perform the claimed laser operating wherein the laser processing parameters are received via the input (101) that communicates with a laser processing system to receive the laser processing parameters and the laser movement parameters. Also, see para [0156]. 
	With respect to claims 25 and 26, Okumura and Martin teach for representing the energy/intensity distributions in a plurality of colors wherein different colors have different color spectrum as known in the art. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabilondo in view of Okumura and Martin as applied to claims 1-4, 6-11, 15-19, 25 and 26 above and further in view of Grapov et al (US 2016/0368089).
Gabilondo in view of Okumura and Martin shows the method claimed except for the laser movement that is within a field of view of less than 30 x 30 mm. 
Grapov shows a laser processing operation wherein a laser movement is made in a field of view of less than 30 x 30 mm that allows for faster laser speeds. Also, see para [0039]. 
In view of Grapov, it would have been obvious to one of ordinary skill in the art to adapt Gabilondo as modified by Okumura and Martin with the laser movement that is made in a field of view within the recited range or any other suitable range to effectively and predictably perform the laser operations as desired by the user  
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grapov et al (US 2016/0368089) in view of Gabilondo et al (US 2015/0211083), Okumura (US 2006/0194354), and Martin (US 4,760,537).
Grapov shows the laser welding system claimed including a fiber laser (112), a welding head having a collimator (122), at least one movable mirror (132/134), a focus lens (142), and a control system (160) for controlling the fiber laser and the mirror. But, Grapov does not show a laser energy distribution visualization system as claimed. 
Gabilondo shows it is known to provide a laser system having a visualization system (100) that receives laser processing parameters (para 0091) associated with a  laser movement by a scanning mirror wherein the system determines laser energy distribution (para 0034) at a plurality of locations within the laser movement based at least in part on the received laser processing parameters wherein the laser energy distribution includes calculating or based on a laser exposure time, which is shown by the laser scanning speed that is controlled to be increased/decreased and thereby controlling the exposure time, i.e., the laser exposure time is proportionally related to the laser scanning speed, wherein such scanning speed determines or calculates an energy density (also, see para 0066, 0073), and display a visual representation (Figure 9; para 0253-0264) of the laser pattern including a laser energy distribution (para 0031-0032) wherein the system allows the user to carry out trial and error simulations (0126).
Okumura shows it is known in the art to show a visual representation of energy distribution in terms of a color distribution that includes changing of the colors. Also, see para 0037.
	Martin also shows it is known to display on a screen a visual representation of energy or intensity distribution having a pseudo color representation including a red-green-blue pseudo-color grey scale. Also, see column 5, line 52 to column 6, line 6.  
In view of Gabilondo, Okumura, and Martin, it would have been obvious to one of ordinary skill in the art to adapt Grapov with a laser energy distribution visualization which is presented by transforming calculated energy density into colors as taught by Gabilondo, Okumura, and Martin so that the desired laser application including a welding application can be displayed in a visual representation in colors including the laser energy distributions/effects on a workpiece which would predictably enable the user to make any laser parameter adjustments necessary to effectively and predictably perform the desired laser welding operations. 
With respect to claim 21, Grapov further shows the fiber laser including an Ytterbium fiber laser (para 0036).
With respect to claim 22, Grapov further shows the control system that is configured to provide a wobble pattern (para 0034 and 0039).
With respect to claim 23, Grapov further shows the control system to make a laser power adjustment in response to a movement/position of the laser beam (para 0048).
With respect to claim 24, Grapov further shows the movable mirror is configured to move within a limited field of view including a scan angle of about 1-2° (para 0034).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761